    Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 1 of 16 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (DAYTON)

 OSHEA ROBERTS                                )         CASE NO.
 109 Conifer Circle                           )
 Dayton, OH 45431                             )         JUDGE:
                                              )
               Plaintiff,                     )         COMPLAINT FOR DAMAGES
                                              )         AND INJUNCTIVE RELIEF
                                              )
                      v.
                                              )
                                                        JURY DEMAND ENDORSED
                                              )
 GRACEWORKS ENHANCED LIVING                             HEREIN
                                              )
 11370 Springfield Pike
                                              )
 Cincinnati, OH 45246
                                              )
                                              )
        Serve Also:
                                              )
        Gracworks Ehanced Living
                                              )
        c/o Judy A. Budi, Stat. Agent
                                              )
        6430 Inner Mission Way
                                              )
        Dayton, OH 45459
                                              )
                                              )
               Defendant.
                                              )

       Plaintiff Oshea Roberts (“Roberts” or “Plaintiff”) by and through undersigned counsel, as

her Complaint against the Defendant, states and avers the following:

                                           PARTIES

   1. Roberts is a resident of the city of Dayton, Greene County, state of Ohio.

   2. Defendant Graceworks Enhanced Living (“Graceworks”) is a domestic non-profit

       corporation that conducts business throughout Ohio. The events and omissions of this

       Complaint took place at 11370 Springfield Pike, Cincinnati Ohio 45246.

   3. Graceworks is, and was at all times hereinafter mentioned, Roberts’ employer within the

       meaning of Title VII of the Civil Rights Act of 1964, U.S. Code, 42 U.S.C. § 2000e, et seq.

       (“Title VII”), the Americans with Disability Act (“ADA”) 42 U.S.C. § 12101, Family and

       Medical Leave Act (“FMLA”) 29 U.S.C. § 2617 et seq., and R.C. § 4112 et seq.
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 2 of 16 PAGEID #: 2




                              JURISDICTION & VENUE

4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Roberts is

   alleging federal law claims under Title VII, the ADA, and the FMLA.

5. This Court has supplemental jurisdiction over Roberts’ state law claims pursuant to 28

   U.S.C. § 1367, as Roberts’ state law claims are so closely related to her federal law claims

   that they form part of the same case or controversy under Article III of the United States

   Constitution.

6. Venue is proper pursuant to 28 U.S.C. § 1391.

7. Within 300 days of the conduct alleged below, Roberts filed a Charge of Discrimination

   with the Equal Employment Opportunity Commission (“EEOC”, Charge No. 473-2020-

   01609) against Graceworks (“EEOC Charge”).

8. On or about May 28, 2021, the EEOC issued and mailed a Dismissal and Notice of Rights

   letter to Roberts regarding the EEOC Charges.

9. Roberts received the Dismissal and Notice of Rights from the EEOC in accordance with

   42 U.S.C. § 2000e-5(f)(1), which has been attached hereto as Plaintiff's Exhibit 1.

10. Roberts has filed this Complaint on or before the 90-day deadline set forth in the Dismissal

   and Notice of Rights.

11. Roberts has properly exhausted all administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).




                                             .2
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 3 of 16 PAGEID #: 3




                                           FACTS

                                        A. Overview

12. Roberts is a former employee of Graceworks.

13. At all times noted herein, Roberts was qualified for her position with Graceworks.

14. During her employment with Graceworks, Roberts suffered from anxiety and panic attacks,

   which constituted disabilities.

15. Graceworks was aware of Roberts’ disabilities.

16. In the alternative, Graceworks perceived Roberts as being disabled due to her anxiety and

   panic attacks.

17. At all times noted herein, Roberts could fully perform the essential functions of her job,

   with or without a reasonable accommodation.

18. Roberts is African American, placing her in a protected class for her race.

19. On or about May 2, 2017, Roberts began working for Graceworks as a Senior Direct Case

   Professional, until Graceworks terminated her employment on or about May 1, 2020.

                             B. Roberts was a Great Employee

20. Roberts had an exemplary employment record with no significant history of discipline with

   residents in the three years she had worked for Graceworks.

21. Roberts received positive feedback on her performance, and she always went above and

   beyond to make sure the job got done right.

22. Despite Roberts’ positive employment record, Graceworks terminated her employment

   without notice or cause after she took approved paid time off (“PTO”) to deal with the

   emotional stress she was under at Graceworks.




                                            .3
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 4 of 16 PAGEID #: 4




                 C. Roberts was Placed on Unpaid Administrative Leave

23. Roberts often worked at Graceworks’ Waynegate Home (“Waynegate”). She also worked

   at other Homes, including Graceworks Shakertown Home (“Shakertown”)

24. On or about March 27, 2020, Shakertone’s Home Manager, Sarah Zecchini (Caucasian),

   provided Roberts with a Memorandum stating that she was being placed on “unpaid

   administrative leave”, effective immediately.

25. Consequently, Roberts called her manager, Jennifer Coaston (Caucasian), who said she

   could not talk about the allegations or investigation against Roberts, and instructed her to

   simply go home.

26. Roberts learned that she was being placed on leave due to false allegations brought against

   her by a Waynegate resident, Tom Carder (Caucasian) (“Carder”).

                    D. Roberts was Subjected to Race Discrimination

27. Upon information and belief, Carder has a documented history of lies and dishonesty.

28. The false allegations brought by Carder stem from a rather innocuous interaction between

   him and Roberts on or about March 26, 2020.

29. On that date, Carder told Roberts that he wanted to do his laundry, but Roberts had told

   him laundry would be done later, as she was in the process of preparing and serving dinner.

30. Roberts knew Carder could not do laundry on his own.

31. Ignoring Roberts, Carder decided to start a load of his laundry anyway. He had the dryer

   on with no heat, he did not put any detergent in the washing machine.

32. Roberts then explained to Carder that he would have to wait to do his laundry or until she

   or another staff member could supervise/assist him.

33. This was the extent of the interaction between Carder and Roberts.



                                            .4
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 5 of 16 PAGEID #: 5




34. The following day, Carder falsely told Roberts’ coworkers that she had physically assaulted

   him.

35. Thus, an investigation occurred.

                      E. Graceworks Conducted a Biased Investigation

36. During the investigation, an investigator spoke with Roberts to get her side of the story.

37. Roberts denied ever assaulting Carder, denied ever speaking with Carder in a harsh tone,

   and identified a witness, Tashaunda Linwood, who was present during the interaction with

   Carder and could corroborate Roberts’ versions of events.

38. Roberts also presented evidence during the investigation to refute Carder’s allegations.

39. On or about March 31, 2020, Roberts met with Cari Oehlenschlager (Caucasian) and an

   investigator from the Montgomery County Board of Developmental Disabilities regarding

   the allegations.

40. Roberts was refused any representation during this meeting.

41. On or about March 30, 2020, Graceworks’ HR Manager, Jennifer Wurzelbacher

   (“Wurzelbacher”) (Caucasian), sent Roberts an email stating, “[s]hould our investigation

   find no wrong-doing on your part, you will be paid for your missed shifts while the

   investigation is being conducted.”

42. This turned out to only be partially true, as Roberts was paid for only half the time she was

   on leave.

43. On or about April 2, 2020, Graceworks sent Roberts a letter stating, “we did not

   substantiate the allegation of physical abuse.”

44. Despite no evidence of physical abuse, Graceworks chose to believe Carder’s unfettered

   allegations.



                                             .5
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 6 of 16 PAGEID #: 6




45. The letter further indicated that Graceworks had “serious concerns regarding [Roberts’]

   interactions and treatment of the resident during this time” and that two additional

   Waynegate residents “are fearful of [Roberts] and do not wish [her] to return to their

   home.”

46. Graceworks provided no evidence or details to support or explain these “concerns” and

   new allegations.

47. As a result of such an inconclusive investigation, Graceworks gave Roberts a “final written

   warning for violation of resident rights”.

48. Graceworks then chose to transfer Roberts to their Clear Brooke Home, demoted her, and

   decreased her hourly pay.

            F. Roberts was Experiencing Severe Anxiety Due to her Disability

49. On or about April 7, 2020, Roberts sent Wurzelbacher an email requesting personal leave.

50. In her email, Roberts wrote that she was “very distraught” to learn that she would not be

   permitted to return to the Waynegate Home, and stated that she felt her demotion and

   transfer were retaliatory and biased “towards [her] ethnicity”.

51. This was a protected complaint.

52. Roberts reported to Wurzelbacher, “I have been suffering from panic attacks from

   extremely high anxiety levels since the beginning of this process, and they have gotten

   worst (sic) after learning that I have been reassigned a new home and demoted unfairly.”

53. Roberts consulted with her doctor about feelings of anxiety and panic attacks, who then

   prescribed her anti-anxiety medication.




                                             .6
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 7 of 16 PAGEID #: 7




54. Roberts further expressed to Wurzelbacher that her doctor had advised her to avoid “highly

   triggering environments” until the medication began to take effect. The medication was

   also to be monitored and adjusted, if needed, by her doctor.

55. As a result, Roberts’ email requested personal leave for a full three weeks to allow herself

   adequate time to adjust to the new medication and avoid triggering environments.

56. Upon receiving this email, Graceworks had notice of Roberts’ disability due to anxiety and

   panic attacks.

                 G. Roberts was Wrongfully Terminated While on Leave

57. On or about April 9, 2020, Graceworks sent Roberts a Notice of Eligibility and Rights &

   Responsibilities form to start the process of applying for leave under the Family and

   Medical Leave Act (“FMLA”).

58. While Graceworks initially granted Roberts’ request for paid time off due to her medical

   issues, Roberts was terminated while on leave.

59. Wurzelbacher stated that the basis of the termination was “[b]ecause we have not heard

   back from you nor have we received the completed FMLA forms, we have no choice but

   to end your employment effective May 1, 2020.”

60. As of May 1, 2020, Roberts had not yet returned her FMLA paperwork because her

   physician had been out of the office due to the COVID-19 pandemic.

61. Graceworks was aware of this fact because Roberts kept in constant contact with Linda

   Pieszala (Caucasian) in HR during the month of April to let her know that she was trying

   to get her doctor to complete the forms but was unable to due to her doctor’s absence.

62. This was no fault of Roberts’, yet Graceworks still chose to terminate her.

63. Graceworks’ purported reason(s) for Roberts’ employment termination was pretextual.



                                             .7
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 8 of 16 PAGEID #: 8




64. Roberts was discrimianted against based on her race after participating in a biased

   investigation of false allegations against her.

65. Graceworks actually terminated Roberts’ employment discriminatorily based on her race

   and/or in retaliation against her protected complaint.

66. There was a causal connection between Roberts’ protected class and complaint, and

   Graceworks’ adverse actions taken against Roberts.

67. As a result of the above, Roberts has suffered damages, including economic damages, as

   well as severe emotional distress, anxiety, and depression.

 COUNT I: RACIAL DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.

68. Roberts restates each and every prior paragraph of this Complaint as if it were fully

   restated herein.

69. Roberts is African American, and thus is in a protected class for her race.

70. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

   to discriminate against an employee on the basis of the employee’s race.

71. Graceworks treated Roberts differently than other similarly situated employees based upon

   her race.

72. Graceworks’ termination of Roberts’ employment was an adverse employment action

   against her.

73. Graceworks’ purported reason(s) for Roberts’ employment termination was pretextual.

74. Graceworks actually terminated Roberts’ employment due to her race.

75. Graceworks violated R.C. § 4112 et seq. by terminating Roberts’ employment because of

   her race.




                                             .8
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 9 of 16 PAGEID #: 9




76. Graceworks violated R.C. § 4112.02 and R.C. § 4112.99 by treating Roberts differently

   from other similarly situated employees outside her protected class.

77. Graceworks violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

   policies in a disparate manner based on Roberts’ race.

78. Graceworks violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

   policies in a disparate manner based on Roberts’ race.

79. Roberts incurred emotional distress damages as a result of Graceworks conduct described

   herein.

80. As a direct and proximate result of Graceworks’ acts and omissions, Roberts has suffered

   and will continue to suffer damages.

    COUNT II: RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII

81. Oshea restates each and every prior paragraph of this Complaint as if it were fully

   restated herein.

82. Roberts is African American thus is in a protected class for her race.

83. Title VII provides that it is an unlawful discriminatory practice for an employer to

   discriminate against an employee on the basis of the employee’s race.

84. Graceworks treated Roberts differently than other similarly situated employees based upon

   her race.

85. Graceworks’ termination of Roberts’ employment was an adverse employment action

   against her.

86. Graceworks’ purported reason for Roberts’ employment termination was pretextual.

87. Graceworks actually terminated Roberts’ employment due to her race.

88. Graceworks violated Title VII by terminating Roberts’ employment because of her race.



                                             .9
Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 10 of 16 PAGEID #: 10




89. Graceworks violated Title VII by treating Roberts differently from other similarly situated

   employees outside her protected class.

90. Graceworks violated Title VII by applying its employment policies in a disparate manner

   based on Roberts’ race.

91. Graceworks violated Title VII by applying its disciplinary policies in a disparate manner

   based on Roberts’ race.

92. Roberts incurred emotional distress damages as a result of Graceworks’ conduct described

   herein.

93. As a direct and proximate result of Graceworks’ acts and omissions, Roberts has suffered

   and will continue to suffer damages.

  COUNT III: DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

94. Roberts restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

95. Roberts is in a protected class for her disability (described supra).

96. Graceworks had notice of Robert’s disability. Alternatively, Graceworks perceived

   Roberts as disabled.

97. The ADA provides that it is unlawful discriminatory practice for an employer to

   discriminate against an employee on the basis of the employee’s disability.

98. During her employment with Graceworks, Roberts required a reasonable accommodation

   for her anxiety as she adjusted to new medication.

99. Instead of helping her find a reasonable accommodation, Graceworks terminated Roberts

   while she was on leave.




                                             .10
 Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 11 of 16 PAGEID #: 11




 100.         Roberts’ employment termination was based solely on her inability to work while

    she adjusted to new medication, as suggested by her doctor.

 101.         Graceworks violated the ADA by terminating Roberts’ employment because of her

    disability.

 102.         Graceworks violated the ADA by treating Roberts differently from other similarly

    situated employees outside her protected class.

 103.         Graceworks violated the ADA by applying its disciplinary policies in a disparate

    manner based on Roberts disability.

 104.         Graceworks was unwilling to accommodate Roberts’ disability, and intentionally

    targeted and discriminated against her because she needed an accommodation.

 105.         As a direct and proximate result of Graceworks’ failure to accommodate Roberts’

    disability, Roberts has suffered and will continue to suffer damages.

COUNT IV: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112, et seq.

 106.         Roberts restates each and every paragraph of this Complaint as if they were restated

    herein.

 107.         Roberts suffers from anxiety.

 108.         Due to her anxiety and panic attacks, Roberts is disabled.

 109.         In the alternative, Graceworks perceived Roberts as being disabled.

 110.         Roberts’ condition constituted a physical impairment.

 111.         Roberts’ condition substantially impaired one or more of her major life activities,

    including working.

 112.         Graceworks treated Roberts differently than other similarly situated employees

    based on her disabling condition.



                                              .11
Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 12 of 16 PAGEID #: 12




113.       On or about May 1, 2020, Graceworks terminated Roberts’ employment without

   just cause.

114.       The purported reason(s) for Roberts’ termination was pretext.

115.       Graceworks terminated Roberts’ employment based on her disability.

116.       Graceworks terminated Roberts’ employment based on her actual and/or perceived

   disability.

117.       Graceworks violated R.C. § 4112.02 when it discharged Roberts based on her

   disability.

118.       Graceworks violated R.C. § 4112.02 when if discharged Roberts based on her

   perceived disability.

119.       Graceworks violated R.C. § 4112.02 by discriminating against Roberts based on

   her disabling condition.

120.       Graceworks violated § 4112.02 by discriminating against Roberts based on her

   perceived disabling condition.

121.       Oshea suffered emotional distress as a result of Graceworks’ conduct and is entitled

   emotional distress damages pursuant to R.C. § 4112.01 et seq.

122.       As a direct and proximate result of Graceworks’ conduct, Roberts suffered and will

   continue to suffer damages, including economic, emotional distress, and physical sickness

   damages.

                              COUNT V: RETALIATION

123.       Roberts restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.




                                            .12
Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 13 of 16 PAGEID #: 13




124.         As a result of Graceworks’ discriminatory conduct described above, Roberts

   complained of the discrimination and disparate treatment she was experiencing.

125.         Following Roberts’ complaints to Wurzelbacher, Graceworks took adverse

   employment actions against Roberts, including terminating her employment.

126.         Graceworks’ actions were retaliatory in nature based on Roberts’ opposition to the

   unlawful discriminatory conduct.

127.         Pursuant to R.C. § 4112 et seq., the ADA, and Title VII, it is an unlawful

   discriminatory practice to discriminate in any manner against any other person because that

   person has opposed any unlawful discriminatory practice.

128.         As a direct and proximate result of Graceworks’ retaliatory discrimination against

   and discharge of Roberts, she has suffered and will continue to suffer damages, including

   economic, emotional distress, and physical sickness damages.

                 COUNT VI: RETALIATION IN VIOLATION OF FMLA

129.         Roberts restates each and every paragraph of this Complaint as if they were restated

   herein.

130.         At all times relevant, Graceworks was a qualified employer under the FMLA.

131.         At all times relevant, Roberts was qualified to take leave under the FMLA.

132.         During her employment, Roberts requested leave under the FMLA.

133.         After Roberts utilized her qualified FMLA leave, Graceworks retaliated against her.

134.         Graceworks retaliated against Roberts by not offering Oshea her job back and

   instead terminating her employment.

135.         Graceworks willfully retaliated against Roberts in violation of U.S.C. § 2615(a).




                                             .13
Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 14 of 16 PAGEID #: 14




136.      As a direct and proximate result of Graceworks’ wrongful conduct, Roberts is

   entitled to all damages provided for in 29 U.S.C. § 2617, including liquidated damages,

   costs, and reasonable attorney’s fees.

       COUNT VI: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

137.      Roberts restates each and every paragraph of this Complaint as if they were fully

   restated herein.

138.      Pursuant to 29 U.S.C. § 260 et seq., covered employers are required to provide

   employees job-protected unpaid leave for qualified medical and family situations.

139.      Graceworks is a covered employer under FMLA.

140.      During her employment, Roberts qualified for FMLA leave.

141.      During her employment, Graceworks initially sent Roberts paperwork to complete

   in order for her to take FMLA leave.

142.      Graceworks had knowledge that Roberts was trying to complete the FMLA forms

   but could not due to her physician being out of the office due to COVID-19.

143.      Instead of offering Roberts proper advisement and adequate time to complete her

   paperwork, Graceworks chose to terminate Roberts’ employment while she was on leave.

144.      Therefore, Graceworks unlawfully interfered with Roberts’ exercise of her rights

   under the FMLA in violation of Section 105 of the FMLA and section 825.220 of the

   FMLA regulations.

145.      As a direct and proximate result of Graceworks’ conduct, Roberts was terminated

   from her position.




                                            .14
Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 15 of 16 PAGEID #: 15




146.       As a direct and proximate result of Graceworks’ conduct, Roberts is entitled to all

   damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and

   reasonable attorney’s fees.

                                 DEMAND FOR RELIEF

WHEREFORE, Roberts demands the following from Graceworks:

   a) Issue a permanent injunction:

          i.   Requiring Graceworks to abolish discrimination, harassment, and retaliation;

         ii.   Requiring allocation of significant funding and trained staff to implement all

               changes within two years;

        iii.   Requiring removal or demotion of all supervisors who have engaged in

               discrimination, harassment, or retaliation, and failed to meet their legal

               responsibility to promptly investigate complaints and/or take effective action to

               stop and deter prohibited personnel practices against employees;

        iv.    Creating a process for the prompt investigation of discrimination, harassment,

               or retaliation complaints; and

         v.    Requiring mandatory and effective training for all employees and supervisors

               on discrimination, harassment, and retaliation issues, investigations, and

               appropriate corrective actions;

   b) Issue an order requiring Graceworks to expunge her personnel file of all negative

       documentation;

   c) An award against Graceworks for compensatory and monetary damages to compensate

       Roberts for physical injury, physical sickness, lost wages, emotional distress, and other




                                            .15
   Case: 3:21-cv-00184-MJN Doc #: 1 Filed: 07/09/21 Page: 16 of 16 PAGEID #: 16




             consequential damages, in an amount in excess of $25,000 per claim to be proven at

             trial;

       d) An award of punitive damages against Graceworks in an amount in excess of $25,000;

       e) An award of reasonable attorneys’ fees and non-taxable costs for Roberts’ claims as

             allowable under law;

       f) An award of the taxable costs of this action; and

       g) An award of such other relief as this Court may deem necessary and proper.

                                                     Respectfully submitted,

                                                     /s/ Matthew Bruce
                                                     Matthew G. Bruce (0083769)
                                                             Trial Attorney
                                                     Evan McFarland (0096953)
                                                     THE SPITZ LAW FIRM, LLC
                                                     Spectrum Office Tower
                                                     11260 Chester Road, Suite 825
                                                     Cincinnati, OH 45246
                                                     Phone: (216) 291-4744 x173
                                                     Fax: (216) 291-5744
                                                     Email: Matthew.Bruce@SpitzLawFirm.com
                                                     Email: Evan.McFarland@spitzlawfirm.com

                                                     Attorneys for Plaintiff Oshea Roberts




                                       JURY DEMAND

       Plaintiff Oshea Roberts demands a trial by jury by the maximum number of jurors

permitted.


                                                     /s/ Matthew Bruce
                                                     Matthew G. Bruce (0083769)
                                                     THE SPITZ LAW FIRM, LLC




                                               .16
